UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One): T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23433 A. Full title of the plan and address of the plan, if different from that of the issuer named below: Wayne Savings 401(k) Retirement Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Wayne Savings Bancshares, Inc. 151 North Market Street Wooster, Ohio 44691 REQUIRED INFORMATION Financial Statements.The following financial statements and schedule are filed as part of this annual report for the Wayne Savings 401(k) Retirement Plan (the "Plan"): Page No. Report of Independent Registered Public Accounting Firm 3 Financial Statements Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 17 2 Table of Contents Report of Independent Registered Public Accounting Firm Administrative Committee Wayne Savings 401(k) Retirement Plan Wooster, Ohio We have audited the accompanying statements of net assets available for benefits of Wayne Savings 401(k) Retirement Plan as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Wayne Savings 401(k) Retirement Plan as of December 31, 2010, and 2009, and the changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 8, the Plan changed its method of accounting for notes receivable from participants. The accompanying supplemental scheduleis presented for the purpose of additional analysis andis not a required part of the basic financial statements, butis supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental scheduleis the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion,is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/BKD, LLP Cincinnati, Ohio June 27, 2011 Federal Employer Identification Number: 44-0160260 3 Table of Contents Wayne Savings 401(k) Retirement Plan Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets 2009 (As Adjusted) Investments, At Fair Value $ $ Receivables Notes receivable from participants Employee contribution Employer contribution Accrued interest and dividends Net Assets Available for Benefits $ $ The Accompanying Notes are an Integral Part of These Statements 4 Table of Contents Wayne Savings 401(k) Retirement Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2010 and 2009 2009 (As Adjusted) Investment Income Net appreciation in fair value of investments $ $ Interest 1 Dividends Net investment income Interest Income from Participant Loans Contributions Employer Participants Rollovers Total Deductions Benefits paid directly to participants Administrative expenses Total Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ $ The Accompanying Notes are an Integral Part of These Statements 5 Table of Contents Wayne Savings 401(k) Retirement Plan Notes to Financial Statements December 31, 2010 and 2009 Note 1: Description of the Plan The following description of Wayne Savings 401(k) Retirement Plan (Plan) provides only general information.Participants should refer to the Plan document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the Plan Administrator. General The Plan is a defined contribution plan sponsored by Wayne Savings Community Bank (Company) for the benefit ofits employees who are age 21 or older.Employees begin receiving the Company match after one year of employment and 1,000 or more employment hours.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Huntington National Bank is the trustee and custodian of the Plan. Contributions The Plan permits eligible employees through a salary deferral election to have the Company make annual contributions of up to 50% of eligible compensation, as defined in the plan, subject to an overall $16,500 limitation for 2010.Employee rollover contributions are also permitted.The Company makes matching contributions of 100% of employees’ salary deferral amounts up to 4% and 50% of the next 2% of the employees’ compensation and profit-sharing contributions.Company profit-sharing contributions are discretionary as determined by the Company’s Board of Directors.Contributions are subject to certain limitations.There are no forfeitures as the employer contributions vest immediately. Participant Investment Account Options Investment account options available include various funds.Each participant has the option of directing his or her contributions into any of the separate investment accounts and may change the allocation daily. The Plan Document also includes an automatic deferral feature whereby a participant is treated as electing to defer a certain percentage of eligible compensation unless the participant made an affirmative election otherwise. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Company’s contribution and plan earnings.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in both their voluntary contributions plus earnings thereon and the Company’s contribution portion of their accounts plus earnings thereon. 6 Table of Contents Wayne Savings 401(k) Retirement Plan Notes to Financial Statements December 31, 2010 and 2009 Payment of Benefits Upon termination of service, an employee may elect to receive a lump-sum amount equal to the value of his or her account.At December 31, 2010 and 2009, no plan assets were allocated to accounts of terminated or retired participants who have elected to withdraw from the Plan but have not yet been paid. Participant Loans The Plan Document includes provisions authorizing loans from the Plan to active eligible participants.Loans are made to any eligible participant demonstrating a qualifying need.The minimum amount of a loan shall be $1,000.The maximum amount of a participant’s loans is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.All loans are covered by demand notes and are repayable over a period not to exceed five years (except for loans for the purchase of a principal residence) through payroll withholdings unless the participant is paying the loan in full.Interest on the loans is based on the prime rate plus 1%. Notes receivable from participants are reported at amortized principal balance.After a notereceivable is 90 days delinquent, the loan is treated as a deemed distribution and the borrower will receive a 1099-R. Plan Termination Although it has not expressed an intention to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA. Note 2: Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent 7 Table of Contents Wayne Savings 401(k) Retirement Plan Notes to Financial Statements December 31, 2010 and 2009 assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Common stocks are valued at closing price reported on the active market on which the individual securities are traded.Mutual funds are valued at the net asset value (NAV) of shares of shares held by the Plan at year end. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Plan Tax Status The Plan operates under a standardized adoption agreement in connection with a prototype 401(k) profit-sharing plan and trust.This prototype plan document has been filed with the appropriate agency and has obtained a determination letter from the Internal Revenue Service stating that the prototype constitutes a qualified plan under Section 401 of the Internal Revenue Code and that the related trust was tax exempt.The Plan has been amended since receiving the determination letter.However, the plan Administrator believes that the Plan and related trust are currently designed and operated in compliance with the applicable requirements of the Internal Revenue Code. Payment of Benefits Benefit payments to participants are recorded upon distribution. Administrative Expenses Administrative expenses may be paid by the Company or the Plan, at the Company’s discretion. 8 Table of Contents Wayne Savings 401(k) Retirement Plan Notes to Financial Statements December 31, 2010 and 2009 Note 3: Investments The Plan’s investments are held by a bank-administered trust fund.The Plan’s investments (including investments bought, sold and held during the year) appreciated (depreciated) in fair value as follows: Net Appreciationin Fair Value During Year Fair Value at End of Year Mutual funds $ $ Wayne Savings Bancshares, Inc. Common Stock $ $ 2009 (As Adjusted) Net Appreciation (Depreciation) in Fair Value During Year Fair Value at End of Year Mutual funds $ $ Wayne Savings Bancshares, Inc. Common Stock ) $ $ 9 Table of Contents Wayne Savings 401(k) Retirement Plan Notes to Financial Statements December 31, 2010 and 2009 The fair value of individual investments that represented 5% or more of the Plan’s net assets available for benefits were as follows: American Century Growth Fund – Class R $ $
